Mikoll, J.,
dissents and votes to annul in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. Petitioner was on indefinite medical leave as a result of a back injury which he sustained on the job. He was receiving workers’ compensation benefits at the time. Petitioner was advised by his physician not to return to work. He notified his immediate supervisor, Daniel Birecree, that he was disabled and unable to work and that he wished to apply for disability retirement. On Birecree’s advice, he submitted a letter dated November 21, 1980 which read as follows: “It is with deep regret that due to my health I can no longer perform my work duties due to my latest back injury. This leaves me no alternative but to request effective this date disability retirement.” Birecree indicated that the import of the letter to him was that petitioner was going to seek a disability retirement. Petitioner’s letter was acted on by the school board on December 15, 1980, which said: “James Elsasser, Mail Room Supervisor at Newfield High School, retiring from that position effective November 21,1980. Twenty years service. Retiring on disability.” Petitioner’s accidental disability retirement application was received by the retirement system on December 3,1980 and a regular disability retirement application was received on January 12, 1981. Petitioner’s disability retirement application was denied based on the finding that petitioner was no longer in service as required by section 62 of the Retirement and Social Security Law when he applied for disability retirement benefits. The record discloses an unfortunate scenario. Petitioner, who fully intended to seek disability retirement benefits, was misled, albeit innocently, by his supervisor into submitting a letter which has been found to be an immediately effective resignation from his position and a nullification of his right to seek disability retirement benefits. It should be noted that the statute as now amended (L 1981, ch 756, § 1, eff July 27, 1981) would give an applicant in like circumstances 90 days’ grace in making an application after leaving service. Be that as it may, I find that this record is far from adequate to support the finding that petitioner had left service before retirement. Petitioner’s letter, rather, bespeaks of an intention to request disability retirement to be effective on November 21, 1980. Both petitioner and his supervisor understood it to be a commencement of the retirement process. Petitioner’s own school board recorded petitioner’s change of status as “retiring on disability”. The record does not disclose that he quit but, rather, that he wished to retire on disability. The determination should be annulled and the matter remitted for further proceedings not inconsistent herewith.